Citation Nr: 1512607	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-03 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a thoracolumbar spine disorder (claimed as upper and lower back spasms).

2.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral knee disorders.

5.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral foot disorders.

6.  Whether new and material evidence has been received with respect to a claim of service connection for a right ankle disorder.

7.  Whether new and material evidence has been received with respect to a claim of service connection for a jaw/dental disorder.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 2002 to March 2005, and he served in the Republic of Iraq from November 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for bilateral hearing loss, tinnitus, thoracolumbar spine, bilateral knee, bilateral foot, right ankle, and jaw/dental disorders, and denied service connection for PTSD.  The Veteran timely appealed that decision.  

On appeal, the Board has recharacterized the claim of PTSD as a claim for any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for bilateral hearing loss, bilateral knees, bilateral foot, right ankle and jaw/dental disorder are considered reopened, and those reopened claims as well as the psychiatric claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence received since the final January 2006 rating decision that denied service connection for a thoracolumbar spine disorder, is either redundant or does not demonstrate relevant and material evidence of a current thoracolumbar spine disability for which service connection can be awarded; "low back pain" is not a disability for the purposes of a claim of service connection.

2.  While new service department records, including service personnel and service treatment records, have been received since the final January 2006 rating decision, those records either contain service records that were previously of record in January 2006 or are otherwise not relevant or material to the Veteran's thoracolumbar spine claim.  

3.  New evidence that tends to substantiate the claims of service connection for bilateral hearing loss, tinnitus, bilateral foot, right ankle, bilateral knee, and jaw/dental disorders has been received since a final January 2006 rating decision that denied service connection for those claims.

4.  The evidence of record demonstrates that the Veteran's currently-diagnosed tinnitus was initially reported in his March 2005 VA examination and there is no evidence of record that allows a finding that it has not been chronic and continuous since that time. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and reopening the claim of service connection for a thoracolumbar spine disorder is not warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss, tinnitus, bilateral foot, right ankle, bilateral knee, and jaw/dental disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria establishing service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

With respect to the claims to reopen service connection for bilateral hearing loss, bilateral knee, bilateral foot, right ankle, and jaw/dental disorders, as the instant decision reopens those claims and remands for further development, no further discussion of VCAA compliance of those issues is required at this time.

With respect to the tinnitus claim, as that claim is reopened and service connection is awarded as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Regarding the claim to reopen a thoracolumbar spine disorder, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim to reopen service connection for a thoracolumbar spine disorder-including the appropriate elements of Kent, as noted above-and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, bilateral hearing loss, or tinnitus become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Finality of Previous Rating Decisions

Historically, the Veteran filed his initial claim for benefits in February 2005, and in an August 2005 rating decision, the AOJ denied service connection for bilateral hearing loss, tinnitus, thoracolumbar spine, bilateral foot, right ankle, bilateral knee, and jaw/dental disorders.  He was notified of that decision in an August 2005 letter.  The Veteran submitted additional evidence, and the AOJ issued January 2006 rating decision, which noted that the new evidence did not address the Veteran's claims of service connection for bilateral hearing loss, tinnitus, thoracolumbar spine, bilateral foot, bilateral knee, or jaw/dental disorders and denied those claims again based on the same evidence as the August 2005 rating decision.  However, the AOJ did note that the new evidence received was material to the right ankle claim, and after addressing that evidence, denied service connection for a right ankle disorder.  The Veteran was notified of that decision in a January 2006 letter.  The Veteran did not submit any additional evidence or correspondence with regards to those claims until he requested to reopen those claims on January 30, 2009, from which the current appeal stems.

As no new and material evidence was received within the appeal period following the January 2006 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit a timely notice of disagreement with the January 2006 rating decision.  Therefore, the January 2006 rating decision is considered final, and new and material evidence is required to reopen the claims of service connection for bilateral hearing loss, tinnitus, thoracolumbar spine, bilateral foot, right ankle, bilateral knee, and jaw/dental disorders, regardless of how the AOJ characterized the issues.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Reopening Service Connection for a Thoracolumbar Spine Disorder

Turning to the evidence of record at the time of the January 2006 decision, the Board notes that the Veteran's service treatment records document that on November 2002, he was diagnosed with muscle spasm of the upper and lower back which began 3 days earlier.  He was diagnosed in May 2002 with a rhomboid strain.  In a post-deployment assessment in November 2004, the Veteran reported back pain, though a January 2005 record showed that he was negative for back pain.  These documents are all noted in the August 2005 rating decision.

Finally, approximately 10 days before discharge from service, the Veteran underwent a VA general medical examination during which he reported a history of back pain and back spasms but was unsure of any previous injuries.  There was no aggravating or alleviating factors and he was unsure of the frequency of his back pain.  During the examination, the Veteran reported occasional back pain and arthralgias.  On physical examination, the Veteran's back was shown to be symmetrical with normal contour and lumbar lordosis.  He has flexion of his lumbar spine to 95 degrees, extension to 35 degrees, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees; all measurements were the same for active and passive motion and there was no evidence of pain or fatigue on repetition for any of those range of motion measurements obtained.  In the Impression section, the examiner noted as follows:

Veteran was a poor historian and was inconsistent about the frequency of the pains, the duration of the pain or the precipitating and alleviating factors of pains claimed.  Muscular skeletal exam was normal on exam and on xray. . . . Lumbar spine [X-Ray] Report: Lumbar vertebrae are of normal height.  Disc spaces are maintained.  No paravertebral soft tissue swelling.  Impression: Normal exam.

Based on the foregoing evidence, the AOJ denied service connection for a thoracolumbar spine disorder on the basis that no current diagnosis was shown.  Consequently, in order to reopen service connection, the evidence since January 2006 must demonstrate a current diagnosis for a thoracolumbar spine disorder.

Following the January 2006 rating decision, the Veteran filed his request to reopen service connection for upper and lower back spasms on January 30, 2009.  That Report of Contact does not indicate any further contentions with regards to his service connection claim.  

In February 2009, VA obtained the Veteran's service personnel records from DPRIS and associated those documents with the claims file.  VA additionally obtained new service treatment records in February 2009.  The Board's review of those records does not reflect that any of those records are relevant to the Veteran's thoracolumbar spine claim, with the exception of a copy of the Veteran's 2002 enlistment examination associated with his service personnel records and the November 2004 post-deployment assessment.

The Veteran's thoracolumbar spine claim was denied in a March 2009 rating decision, which is the adverse adjudication on appeal.  

In his March 2010 notice of disagreement, the Veteran stated as follows:

I . . . appeal your decision on you denied all of my claims.  I am appealing your decision on bilateral hearing loss, bilateral tinnitus, degenerative joint disease right foot and ankle, back spasm, upper and lower, left foot injury/pain/instability, bilateral knee pain, jaw pain/residuals of dental surgery, and PTSD.  I have been going to the VA i[n] Memphis, T[ennessee] within the past year to check up on my conditions.

Following the issuance of a December 2012 statement of the case, the Veteran submitted a February 2013 correspondence which was accepted in lieu of a substantive appeal, VA Form 9; he stated as follows:

This is my notice of disagreement.  I am appealing your decision you made about my claims.  The appeals for claims are for my ankles, knees, back, TMJ for my mouth, depression, anxiety, PTSD, droping [sic] eyelids, foot and lost [sic] of hearing.

In a June 2013 statement, the Veteran clarified his appeal as follows:

I am writing to disagree with your decision that was made about my previous appeal.  I misunderstood the deadline.  I thought that the appeal had to be postmarked by February 5, 2013, which it was, and not received in your office on or before February 5, 2013.  And for that, I apologize and would like for you to reconsider your decision.  I was appealing PTSD, Hearing Loss, Tinnitus, Bilateral retro patellar pain, upper and lower back spasms, degenerative joint disease right foot, degenerative joint disease right ankle, left foot injury, and jaw pain.

The Board has also reviewed VA treatment records from the Memphis VA Medical Center since November 2009, which is when it appears he established care with that facility.  In a November 2009 treatment record for the purpose of establishing care, the Veteran gave a past medical history of low back pain.  After examination, the Veteran was assessed with "low back pain" which was treated with ibuprofen and flexeril as needed.  A November 2009 lumbosacral spine x-ray revealed as follows: "Normal lumbosacral spine.  No change in appearance of the spine since last exam from March 2005."

VA treatment records from January 2010 and March 2010 continue to diagnose the Veteran with "low back pain," noting that that condition was "chronic" and "stable."  In an October 2012 VA primary care note for routine follow-up, the Veteran's active medical issues list included "low back pain," but he did not receive treatment for that condition at that time.  

The Board has reviewed all VA treatment records in the claims file through July 2013, and there are no other instances of any thoracolumbar spine treatment or complaint, and particularly no evidence of any further diagnosed conditions referable to the thoracolumbar spine.

Based on the foregoing evidence, the Board finds that the evidence of record does not warrant reopening service connection at this time.  Specifically, the evidence received since January 2006 had to demonstrate a currently-diagnosed thoracolumbar spine disorder in order to reopen his service connection claim.  

The evidence that has been received since the last final January 2006 rating decision consists generally of his VA treatment records through July 2013 from the Memphis VA Medical Center.  While those records do document that he has a past medical history of and active medical issues including "low back pain," as well as a diagnosis of "low back pain."  However, the Board notes that such is not a diagnosis of a current disability for which service connection can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).

Furthermore, the Board notes that the Veteran has submitted no lay statements indicating that he was diagnosed with any thoracolumbar spine disorder, and the Board further notes that the Veteran is not competent to self-diagnose any thoracolumbar spine disorder as he is not a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Thus, while there is new clinical evidence of record with regards to the Veteran's claimed thoracolumbar spine disorder, the Board must find that such evidence is not material at this time as such evidence demonstrate a current disability for which service connection can be awarded-i.e., while there is evidence of "low back pain," because pain is not a disability under VA law, such evidence is not material as it does not demonstrate evidence of a current disability.

Finally, the Board acknowledges that new service department records have been obtained and associated with the claims file since the January 2006 rating decision.  However, a de novo review under 38 C.F.R. § 3.156(c) is not warranted in this case, as the service department records that have been obtained since January 2006 are not relevant or material to the Veteran's thoracolumbar claim.  Those records are, therefore, not considered new and material evidence.  

Particularly, while the Veteran's service personnel records does have a copy of the Veteran's 2002 enlistment examination, the service medical records of record in August 2005 and January 2006 had the original copy of that 2002 enlistment examination.  Thus, that document is redundant evidence.  As the other service personnel records do not reference any evidence relevant to the thoracolumbar spine claim, the Board finds those records to be not relevant and therefore not new and material evidence.  

Likewise, while service medical records were obtained and associated with the claims file since January 2006, those records do not address the Veteran's claimed thoracolumbar spine disorder, with the exception of the November 2004 post-deployment assessment.  As is shown in the August 2005 rating decision, that November 2004 post-deployment assessment was considered as part of the August 2005 and January 2006 adjudications of the Veteran's thoracolumbar spine claim; it is therefore not new evidence.  As the other service medical records do not pertain to the Veteran's thoracolumbar spine claim, while new evidence, they are not material to the claim.  

Accordingly, while the Board acknowledges that new service department records have been obtained since the last final January 2006 rating decision, the Board finds that either those records (or copies thereof) were already of record and were previously considered in the prior adjudications of the Veteran's claim; or, those records do not pertain to the thoracolumbar spine claim herein addressed and those records are therefore not relevant and material evidence.  Thus, as no new and material service department records have been associated with the claims file since the last January 2006 rating decision, a de novo review of the Veteran's thoracolumbar spine claim is not warranted at this time.  See 38 C.F.R. § 3.156(c).

In summary, while there has been new evidence received since the Veteran's last January 2006 denial of his thoracolumbar spine claim, such evidence is not material evidence, as it does not demonstrate any current disability for which service connection can be awarded.  Therefore, the evidence received since January 2006 does not reasonably raise the possibility of substantiating the Veteran's thoracolumbar spine claim, and that claim is not reopened at this time.  See 38 C.F.R. §§ 3.102, 3.156.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Reopening Service Connection for Bilateral Hearing Loss, Tinnitus, Bilateral Knee, Bilateral Foot, Right Ankle, and Jaw/Dental Disorders

Respecting the claims for bilateral hearing loss, tinnitus, bilateral foot, bilateral knee, and jaw/dental disorders, the August 2005 rating decision denied service connection for those disorders based on a lack of current diagnosis.  The Veteran's right ankle disorder was denied because, even though there was a current diagnosis, that condition was not shown to have been related to service.

Since the Veteran's claim to reopen has been received, the AOJ has determined that the evidence of record necessitated obtaining VA examinations for the Veteran's bilateral hearing loss, tinnitus, bilateral knee, bilateral feet, and right ankle claims.  

The Board further notes that recent VA treatment records appear to demonstrate diagnoses for TMJ dislocation, and bilateral foot, bilateral knee, and right ankle disorders.  

Regarding the jaw/dental claim, given that the Veteran is shown to have a diagnosis of TMJ dislocation in his recent VA treatment records and that he contends that he had dental surgery to fix a dislocated jaw in service, the Board finds that the evidence of record meets the low threshold for obtaining a VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, in light of Board's determination with respect to the jaw/dental disorder and of the AOJ's determination with respect to the bilateral hearing loss, tinnitus, bilateral foot, bilateral knee, and right ankle claims that the evidence of record necessitated obtaining VA examinations, the Board finds that new and material evidence has been received which has a reasonable possibility of substantiating those claims.  See 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Service Connection for Tinnitus

The Board finds that service connection for tinnitus is warranted based on the evidence of record at this time.  

Particularly, the Board notes that the Veteran was discharged in March 2005.  He underwent a VA general medical examination prior to his discharge from service, at which time he reported bilateral tinnitus occasionally.  No diagnosis of tinnitus, however, was made at that time.  Based on this lack of diagnosis the Veteran was denied service connection in August 2005.

Since filing his claim to reopen service connection in January 2009, the Veteran underwent a VA audiological examination in September 2012.  At that time it was noted that the Veteran reported recurrent tinnitus; he stated that he had "a 'popping' noise in his ears" but did "not recall when [it] first started."  Based on examination and review of the claims file, the examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure, specifically stating:

The Veteran does not know when the tinnitus started and can not give an approximate date of when it started.  He also cannot provide any details about it.  He describes it as a "popping" sound which could be related to a middle ear issue.

Based on review of the evidence of record, the Board finds that the September 2012 examiner diagnosed the Veteran with tinnitus.  Moreover, the Veteran reported occasional tinnitus in his March 2005 VA examination, which was prior to discharge from service.  As the Veteran's tinnitus is shown both in service and currently, and there is no evidence to find that it has not been chronic and continuous since discharge from service, the Board finds that service connection for tinnitus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(b); Walker, supra.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence respecting the claim of service connection for a thoracolumbar spine disability has not been received; reopening the claim of service connection for a thoracolumbar spine disorder is denied.

New and material evidence respecting the claims of service connection for tinnitus, bilateral hearing loss, bilateral knee, bilateral foot, right ankle, and jaw/dental disorders has been received; those claims are reopened, and to this limited extent, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

As discussed above, the Veteran is shown to have a diagnosis of TMJ dislocation in November 2009 and he has contended that while in service a dentist propped his jaw open too widely during a filling procedure resulting in his TMJ issues.  The Board finds a remand is necessary in order to obtain a VA examination and medical opinion.  See McLendon, supra.

With respect to the Veteran's bilateral hearing loss claim, the Veteran underwent a VA examination for that claimed disorder in September 2012, which revealed that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385.  That examination report, however, indicated that the Veteran was previously examined in June 2010, and the Board notes that VA examination report is not of record.  Thus, the Board must remand the bilateral hearing loss claim at this time in order to obtain that June 2010 VA audiological examination report, as well as any ongoing VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, in light of the above remand and the length since the Veteran's last examination, the Veteran should also be afforded another VA audiological examination which addresses his current severity of his hearing acuity during the remand in order to facilitate efficient adjudication of that claim.  

Regarding the orthopedic claims, the Veteran underwent VA examinations of his bilateral feet, bilateral knees, and right ankle in May 2012.  The VA examiner's opinions with respect to those disorders were cursory in nature, particularly with respect to the right ankle claim where the examiner did not address any in-service evidence of injury; the examiner additionally did not address any lay statements regarding continuity of symptomatology with respect to any of those claims.  The Board finds those opinions to be inadequate.  A remand is therefore necessary in order to obtain another VA examination and adequate medical opinions as to the Veteran's bilateral feet, bilateral knee, and right ankle claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, with respect to the psychiatric claim, the Veteran underwent VA examinations in February 2012 and December 2012; the February 2012 examiner declined to diagnose him with PTSD and diagnosed him with depression instead.  The December 2012 examiner opined that he could not resolve without speculation the issue of etiology of the Veteran's depression.  The Board finds that this opinion is facially inadequate and a remand is necessary in order to obtain an adequate VA examination and medical opinion.  See Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.  

2.  Specifically obtain and associate with the claims file the VA audiological examination report from June 2010.  If that report is unavailable and further attempts to obtain it would be futile, such should be noted in a memorandum of unavailability which is associated with the claims file and the Veteran should be so notified.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, bilateral foot, bilateral knee, right ankle, jaw/dental, and psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

For any hearing loss as defined by 38 C.F.R. § 3.385 identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any acoustic trauma therein.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the other audiological evidence in the claims file.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss, as well as whether such hearing loss began during or was initially manifested military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should finally opine whether the Veteran's hearing loss more likely, less likely or at least as likely as not has been caused by his service-connected tinnitus.  The examiner should also opine whether the Veteran's hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected tinnitus.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician/specialist in order to determine whether his claimed bilateral foot, bilateral knee, and right ankle disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a) Bilateral Foot: The examiner should specifically state all bilateral foot disorders found, to include any plantar fasciitis, metatarsalgia, or arthritic condition thereof.  

The examiner should then opine whether any bilateral foot disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include the notations of bilateral foot pain in his service treatment records.  

The examiner should then opine whether the Veteran's bilateral foot disorders are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his claimed bilateral knee and right ankle disorders, to include any symptomatology associated with those disorders such as abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(b)  Right Ankle: The examiner should specifically state the right ankle disorders found, to include any arthritic condition thereof.  

The examiner should then opine whether any right ankle disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to military service, to include the basketball injury in May 2004.  

The examiner should then opine whether the Veteran's right ankle disorder is (1) caused by; or, (2) aggravated by claimed bilateral foot and bilateral knee disorders, to include any symptomatology associated with those disorders such as abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Bilateral Knees: The examiner should specifically identify any bilateral knee disorders found, to include any chondromalacia or arthritic conditions thereof.  The examiner should specifically address the April 2010 X-ray and MRI evidence of record.

The examiner should then opine whether any bilateral knee disorders found more likely, less likely, or at least as likely as not began in or are otherwise related to military service, to include the June 2003 treatment for bilateral knee pain.  

The examiner should then opine whether the Veteran's bilateral knee disorders are (1) caused by; or, (2) aggravated by his claimed bilateral foot and right ankle disorders, to include any symptomatology associated with those disorders such as abnormal gait and weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed jaw/dental disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any jaw/dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyolitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  

The examiner should specifically address whether the Veteran's diagnosis in November 2009 for "TMJ dislocation" is accurate and appropriate, and provide a rationale for the conclusions reached.  

For any jaw/dental disorder found, including TMJ dislocation, the examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to any dental trauma during military service, to include the claimed trauma to his jaw as a result of propping his mouth open too wide during a filling procedure in service.  

The examiner should address any dental treatment records in the claims file, and any lay evidence regarding any trauma suffered in service, symptomatology in service and continuity of symptomatology after service.

The examiner is also asked to specifically interpret the Veteran's service dental treatment, including stating whether such teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of the Veteran's entrance into service.

All opinions must be accompanied by a clear rationale.  
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA psychiatric examination with and appropriate examiner to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including PTSD and/or depression.  

The examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-V as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include fear of hostile military or terrorist activity as a result of his service in the Republic of Iraq.  

The examiner should take as conclusive fact that the Veteran served in the Republic of Iraq from November 2003 to December 2004.  

(b) For any other diagnosed psychiatric disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service, to include the any fear of hostile military or terrorist activity as a result of his service in the Republic of Iraq.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should also address the previous February 2012 and December 2012 VA examiners' findings and conclusions.  The examiner should additionally address any other pertinent evidence in the claims file.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, bilateral foot, right ankle, bilateral knee, jaw/dental, and psychiatric disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


